TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-000464-CV



                   Victory Cheval Holdings, LLC; Garrett Jennings; and
                        Castle Crown Management, LLC, Appellants

                                                 v.


Dennis Antolik; Victor Antolik; and Cheval Manor, Inc. d/b/a Austin Polo Club, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
        NO. D-1-GN-14-002607, HONORABLE KARIN CRUMP, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This is an interlocutory appeal from a trial court order granting temporary injunctive

relief. See Tex. Civ. Prac. & Rem. Code § 51.014(a)(4). After each party filed a motion for contempt

of the temporary injunction, we abated the appeal and referred the motions to the trial court for a

hearing. See Tex. R. App. P. 29.4(a).

               The parties have now filed a joint motion requesting that we dismiss the interlocutory

appeal, explaining that the parties are “dismissing with prejudice their respective claims and

counterclaims against each other in the underlying District Court proceeding.” We reinstate the

appeal, grant the parties’ motion, and dismiss the appeal. See Tex. R. App. P. 42.1(a).
                                              __________________________________________

                                              Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Joint Motion

Filed: January 8, 2016




                                                 2